 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDHenry Colder CompanyandRetail Store EmployeesLocalNo. 444,affiliatedwithRetailClerksInternationalAssociation,AFL-CIO.Cases30-CA-124 and 30-CA-167February 27, 1970SUPPLEMENTAL DECISIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNING,BROWN, AND JENKINSOn February 24, 1967, the National LaborRelationsBoard issued its Decision and Orderherein, finding that the Respondent Employer hadviolatedSection 8(a)(1), (2), (3), and (5) of theNational Labor Relations Act, as amended.' In its-Decision, the Board ordered that the Respondentceaseand desist from the conduct found toconstitute violations of the Act and take certainaffirmative action. Thereafter, on October 8, 1969,the United States Court of Appeals for the SeventhCircuit entered itsOrder2 enforcing the Board'sSection 8(a)(1), (2), and (3) findings, and affirmingthe Board's finding that the Charging Party, hereincalled the Union, on October 19, 1964, representedamajority of the Respondent's employees in anappropriate bargaining unit.However, the Courtremanded the Board's finding that the Respondenthad violated Section 8(a)(5), and its order tobargain, for reconsideration in the light of theSupreme Court's decision inN.L.R.B v.GisselPacking Company.'Having accepted the remand, the Board, onNovember 7, 1969, issued a Notice grantingpermission to the parties to submit statements ofposition with respect to the issues remanded by theCourt of Appeals. Such statements were duly filedby the Respondent and the General Counsel.The Board has considered the statements ofposition and the 'entire record in this proceeding inthe light of theGisselcase,supra,and for thereasons set 'forth below, affirms its original findingthat the Respondent violated Section 8(a)(5) and (1)of the Act by refusing, on October 19, 1964, andthereafter, to recognize and bargain with the Union,_1163NLRB 105 Case 30-CB-29, consolidated withthis proceeding, isnot before the Board at this point'N L R B v Henrv Colder Company,416 F 2d 750 (C A 7)'395 U S 595which, as the Board and the Court of Appealsfound, represented a majority of the employees inan appropriate unit.The Board and the Court of Appeals have foundthattheRespondent,during the period fromOctober1964,whentheUniondemandedrecognition, throughApril 1965, violated Section8(a)(1) by threatening and coercively interrogatingemployees, by promising them benefits in order toundermine the Union, by attempting to induce themto bypass the Union, and by threatening them withreprisals for having engaged in protected activity;violatedSection8(a)(2)bydominatingandinterfering with the formation and administration, oftheColder Company Employees Association; andviolated Section 8(a)(3) by discharging an employeebecause of his Union activities and sympathies.Inouropinion,theaforesaidunfair laborpracticeswerecalculatedtoand tended toundermine the Union's majority status. They wereof,such extensive and pervasive character that theireffect cannot be eliminated by traditional remedies,and thus the holding of a fair election would beimprobable,ifnotimpossible.Under thesecircumstances, we believe the purposes of the Actdesiresasexpressedbytheirvalidsignedauthorizationcards than on the results of anyelectionwhich might be directed. We also find thattheRespondent's violations of Section 8(a)(1), (2),and (3), committed contemporaneously with itsrefusaltobargain,were so coercive as todemonstrate the likelihood of the recurrence ofunfair labor practices in the future, and wouldrequire the issuance. of a bargaining order even inthe absence of a Section 8(a)(5) violation.4 We holdthis view despite the lapse of time since the unfairlabor practices were committed.,N.L R B v. L.B.Foster,418F.2d 1 (C.A. 9);American ArtIndustries, Inc.,179NLRB No. 162;Vaea ValleyBus Lines,179NLRB No. 107;G.P D., Inc.,179NLRB No. 31.We find, for these reasons that the bargainingorder previously issued to remedy the Respondent'sunfair labor practices is appropriate to remedy itsviolations of Section 8(a)(1), (2), (3), and (5) of theAct, and we affirm it.'The Sinclair Company vN LR,B.395US 575;SteeleApparelCompany,179 NLRB No 40181NLRB No. 58